Citation Nr: 1041152	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include obsessive-compulsive disorder with depression and memory 
loss.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  The Veteran served in the United States Army Reserves 
(USAR) from February 1968 to March 1972, in the Army National 
Guard (ARNG) from December 1975 to December 1978 and from July 
1981 to April 1984, in the USAR from December 1984 to August 
1988, and in the ARNG from August 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

In a December 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
December 2008 Joint Motion for Remand (Joint Motion), in a 
December 2008 Order, the Court granted the Joint Motion and 
remanded the case to the Board for compliance.  In compliance 
with the December 2008 Joint Motion and Court Order, the Board 
issued a decision in April 2009 again denying service connection 
for a psychiatric disorder, to include obsessive-compulsive 
disorder (OCD) with depression and memory loss, which addressed 
the bases for the December 2008 Joint Motion by providing 
additional reasons and bases.  Based on a January 2010 Joint 
Motion, the Court again remanded the issue for additional reasons 
and bases as indicated in compliance with the January 2010 Joint 
Motion.

The issue of entitlement to service connection for a psychiatric 
disorder, to include OCD with depression and memory loss, is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


ORDER TO VACATE

The Board denied the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include OCD with 
depression and memory loss, by an April 23, 2009 decision.  The 
Veteran appealed the denial of that issue to the Court.  Based on 
a January 2010 Joint Motion, the Court remanded the claim to the 
Board for additional reasons and bases in compliance with the 
Joint Motion.

In February 2010, a letter was sent to the Veteran in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal prior to 
the Board's readjudication.  In February 2010, the Veteran's 
representative requested additional time to submit evidence in 
support of the Veteran's claim.  In August 2010, the Board 
granted the motion and awarded a 60-day extension of the time 
allowed for the Veteran to submit additional evidence and 
argument in support of his claim.  In September 2010, the 
Veteran's representative submitted additional evidence and 
argument.

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative or on the 
Board's own motion when a Veteran has been denied due process of 
law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2010).  Here, the Court remanded the Board's April 
2009 decision for further reasons and bases in compliance with 
the Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, the 
April 23, 2009 Board decision which denied entitlement to service 
connection for a psychiatric disorder, to include OCD with 
depression and memory loss, must be vacated, and a new decision 
regarding that issue will be entered as if the April 2009 Board 
decision addressing that issue had never been issued.


REMAND

As noted above, the Court's January 2010 Order remanded the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder, to include OCD with depression and memory 
loss, to the Board for additional reasons and bases in compliance 
with the January 2010 Joint Motion.  However, after a thorough 
review of the Veteran's claims file, the Board concludes that the 
Veteran's claim should be remanded for additional development.

In various statements throughout the claims file, the Veteran 
alleged that his OCD with depression and memory loss was caused 
by a motor vehicle accident which occurred during active duty 
service.  The Veteran reported that, two weeks before his 
discharge from active duty service, he hit the corner rooftop of 
a building while driving an Army vehicle in the town of 
Karlsruhe, Germany.  He stated that he fled the scene of the 
accident and drove directly back to his base, where he reported 
the incident to his unit commander.  Although the Veteran 
submitted a September 2010 private treatment letter from G.H., 
Psy.D. and a September 2010 private treatment letter from M.L., 
M.D., which both indicate that the Veteran's OCD is related to 
this inservice motor vehicle accident, there is no objective 
evidence of record which confirms the occurrence of this 
accident.  

In that regard, the Board observes that the Veteran's service 
treatment records and service personnel records from his active 
duty service are not available, and that the only service 
treatment records or service personnel records which are 
available are from his service with the ARNG and the USAR and are 
silent as to any complaints of or treatment for a psychiatric 
disorder or any report of an inservice motor vehicle accident.  
Where the Veteran's service records are unavailable, VA has a 
heightened obligation to assist the claimant in the development 
of his claim and to provide reasons or bases for any adverse 
decision rendered.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative records).  

After a review of the evidence of record, the Board concludes 
that, because the Veteran's service treatment records and service 
personnel records are not available, additional efforts should be 
made to obtain alternative records from the Veteran's period of 
active duty service to verify the occurrence of the reported 
inservice motor vehicle accident which he contends caused his OCD 
with depression and memory loss.  Specifically, although the 
Veteran has not reported any inservice medical treatment for a 
psychiatric disorder or for any injuries following the motor 
vehicle accident, he stated that he reported the occurrence of 
the motor vehicle accident to his unit commander.  Thus, the 
Veteran's unit records may corroborate the occurrence of the 
motor vehicle accident.

The Board acknowledges that the RO made a formal finding in 
December 2006 that the information provided by the Veteran with 
regard to his alleged motor vehicle accident was insufficient to 
allow for a meaningful search of the records at the U.S. Army and 
Joint Services Records Research Center (JSRRC) because the 
"stressor described is a personal experience."  However, the 
Veteran has indicated in several statements that he reported the 
occurrence of the motor vehicle accident to his unit commander, 
and that he was driving an Army vehicle at the time of the 
accident.  In addition, the Veteran has stated that the incident 
occurred in January 1968, that it occurred in Ettlegen (Rhineland 
Kasern), Germany, and that his unit at the time of the accident 
was 502 Engineer Company APO 09164.  Thus, the Board finds that 
the information provided is adequate to allow further development 
of the Veteran's claim, and that the RO should attempt to verify 
the occurrence of the alleged inservice motor vehicle accident 
with the JSRRC.  

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the motor 
vehicle accident which he alleges caused his 
current psychiatric disorder.  The Veteran 
must be asked to provide specific details of 
the claimed event, such as the date, place, a 
detailed description of events, and any other 
identifying information concerning any other 
individuals involved in the event, including 
their names, ranks, units of assignment or 
any other identifying detail.  The RO must 
ask the Veteran to comment specifically on 
the approximate date of which the incident 
occurred.  The RO must advise the Veteran 
that this information is vitally necessary to 
obtain supportive evidence of the event that 
he claims to have experienced, and he must be 
asked to be as specific as possible because 
without such details an adequate search for 
verifying information cannot be conducted.  
He must also be advised to submit any 
verifying information that he can regarding 
the motor vehicle accident he claims to have 
experienced in service, such as statements of 
fellow service members or "buddy" 
certificates or affidavits.  He must also be 
advised that failure to respond may result in 
adverse action.

2.  Regardless of whether or not the Veteran 
responds, the RO must thoroughly review the 
claims file and prepare a summary of the 
claimed motor vehicle accident previously 
described by the Veteran.  The RO must send 
this summary and the information of record 
regarding the Veteran's service, including 
copies of any records relevant to the 
psychiatric disorder claim, to JSRRC, and 
must ask JSRRC to provide any available 
information that might corroborate the 
occurrence of the motor vehicle accident 
reported by the Veteran.  The JSRRC must be 
informed that the Veteran has alleged that he 
was driving an Army vehicle when the motor 
vehicle accident occurred, and has stated 
that he reported the incident to his unit 
commander in the 502 Engineer Company.  The 
JSRRC must state, in the normal course of 
Army protocol, what Army/civilian records 
would have documented a motor vehicle 
accident in which an Army vehicle was 
involved, and what documentation would the 
unit commander have been required to prepare, 
if the alleged motor vehicle accident 
involving an Army Vehicle occurred in January 
1968 in Ettlegen (Rhineland Kasern), Germany, 
to include, if applicable, a Report of 
Survey, Financial Liability Investigation of 
Property Loss, and Vehicle Log Books with 
equipment record folder, to include accident 
forms.  If such records are absent from the 
military records, the JSRRC must so note.  If 
JSRRC is unable to provide the specific 
information requested, they must be asked to 
direct the RO to any additional appropriate 
sources.  All documentation received by the 
RO from JSRRC must be associated with the 
claims file.  The RO must ask JSRRC to 
discuss in its response what the records show 
with regard to the event identified by the 
Veteran.

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


